Citation Nr: 1709560	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a skin disorder, to include seborrheic dermatitis, including as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Attorney Jeany Mark



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  He also served in the Reserves from 1980 to 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In June 2011, the Board granted the Veteran's petition to reopen the claim of service connection for a cervical spine disability and remanded the underlying claim for further development.  The Board also determined that a substantive appeal with respect to a February 2006 rating decision that denied entitlement to service connection for a skin disorder was not timely filed.  Thus, the Board found that the February 2006 decision was final and characterized the skin claim on appeal as whether new and material evidence had been received to reopen that claim.  That issue was also remanded by the Board for further development in June 2011.

New and material evidence would ordinarily be required to reopen the claim of service connection for a skin disease under the circumstances described above.  38 U.S.C.A. § 5108.  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1).  In this case, as relevant service personnel records have been added to the record since the February 2006 decision, the Board will adjudicate the claim of service connection for a skin disorder on a de novo basis.  Therefore, this issue has been re-characterized as listed above.

The Board subsequently remanded the case in August 2013 for further evidentiary development and adjudication.  In that remand, the Board instructed the AOJ to obtain private records of medical treatment, provide the Veteran with VA examination concerning his claimed skin disorder, and then re-adjudicate the claims.  The AOJ obtained the identified records and scheduled the Veteran for VA examination, which was conducted in September 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in December 2013, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In August 2014, the Board denied entitlement to service connection for both the cervical spine and skin disorders.  In March 2016, the Court of Appeals for Veterans Claims (CAVC) issued a memorandum decision vacating the Board's August 2014 decision, and remanding both claims to the Board for further consideration.

The Veteran testified before a Veterans Law Judge at a February 2011 hearing at the Board's central offices in Washington, D.C.  A transcript of that hearing has been associated with his claims file.  In May 2013, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the February 2011 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

In January 2017, the Veteran's representative submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's cervical spine disorder is etiologically related to active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a cervical spine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veteran's many of the service treatment records (STRs) are not associated with the claims file, and the National Personnel Records Center (NPRC) has indicated that they may have been destroyed in an accidental fire in July 1973.  In such a situation, VA has a heightened obligation to assist the Veteran in the development of the case, and to explain findings and conclusions, as well as to carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran seeks entitlement to service connection for cervical spine disorder.  He has a current diagnosis of degenerative disc disease of the cervical spine, with left cervical radiculopathy.  See, e.g., August 2011 VA Examination.  He has testified that he first injured his neck in service after falling 40 feet from a tower in Vietnam during a mortar and missile attack.  See, e.g., February 2011 Hearing Testimony.

Notably, the Veteran's STRs are missing and the Board finds no credible evidence tending to impeach the Veteran's report of an in-service falling injury (although a VA examiner found that a fall from the height of 40 feet was unlikely).  Thus, the Board accepts as true a factual predicate that the Veteran had a falling injury in service.

The record contains conflicting evidence as to whether the Veteran's cervical spine disorder is etiologically related to the falling injury.  During an August 2011 VA examination, the Veteran reported his fall from a tower in Vietnam, and imaging reflected cervical spine degenerative disease.  The examiner opined that the cervical spine disorder was less likely than not etiologically related to military service because the claims file contained inadequate documentation to relate the disorder to service.  

In January 2013, VA obtained an addendum opinion from a different VA examiner.  This examiner also opined that the cervical neck disorder was less likely than not related to service.  The examiner noted insufficient medical documentation to link the disorder to service, and further opined that the disorder was at least as likely as not related to the normal aging process.

The August 2011 VA examination is inadequate for evaluation purposes as the examiner offered no rationale for its conclusion.  Further, the January 2013 VA memorandum opinion is inadequate because the examiner relied on a lack of objective clinical documentation as a rationale for a negative nexus opinion, and failed to consider the Veteran's lay testimony.

By contrast, in January 2017, a private physician conducted a thorough review of the claims file and determined that the Veteran's cervical disc disorder was more likely than not related to his in-service fall from a tower.  The private physician opined that medical literature indicated that an injury such as the Veteran's fall predisposes an individual to premature degenerative disc disease.  He further opined that the disorder was unlikely to be due to normal aging, as the Veteran was first diagnosed with severe degenerative disease at 51 years old, which was not an advanced age for this disorder.

The Board finds the January 2017 private physician's evaluation to be more probative of the issue.  The private physician reviewed the claims file and provided a rationale for his conclusion, while the August 2011 and January 2013 VA opinions were inadequate for rating purposes.

The Board observes that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  After considering the evidence of record, the Board finds that the Veteran's cervical spine disorder is at least as likely as not etiologically related to the Veteran's service.  


ORDER

Entitlement to service connection for a cervical spine disorder is granted.


REMAND

The claim of entitlement to service connection for a skin disorder has been remanded to the Board, in part, due to a technical notice deficiency with respect to the Veteran being advised of alternative evidence which could supplement STRs.  See M21-1, Part III.iii.2.E.2a.  An August 2004 AOJ letter essentially provided the necessary notice except for informing the Veteran that he may submit letters written during service or photographs taken during service.  The case, therefore, is remanded for corrective notice. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should a) provide corrective notice of the types of evidence which may supplement or substitute for STRs, see M21-1, Part III.iii.2.E.2a, b) provide the Veteran NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and request him to return the completed document for a record reconstruction, and c) advise the Veteran that he is ultimately responsible for providing any missing evidence in support of his claim which VA cannot obtain.

2.  Thereafter, after conducting any necessary development, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


